Exhibit 10.38


November 2, 2007




United Natural Foods, Inc.
260 Lake Road
Dayville, CT 06241


Albert’s Organics, Inc.
3268 East Vernon Avenue
Vernon, CA  90058


Attention:  Mark Shamber, C.F.O.


RE:  Sixth Amendment to Term Loan Agreement


Dear Mr. Shamber:


Reference is made to that certain Term Loan Agreement dated as of April 28, 2003
as amended (the “Loan Agreement”) among United Natural Foods, Inc. (“UNFI”),
Stow Mills, Inc. (“SMI”), United Natural Foods Pennsylvania, Inc. (“UNFPA”) and
Albert’s Organics, Inc. (“AOI”) and Fleet Capital Corporation
(predecessor-in-interest to Bank of America, N.A.) (the “Lender”).  SMI and
UNFPA were merged with and into UNFI, with UNFI continuing as the surviving
entity.  As used herein the term “Borrowers” shall mean, collectively, UNFI and
AOI.  Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Loan Agreement.  This Sixth Amendment to Term Loan
Agreement shall be referred to as the “Sixth Amendment”.


The Borrowers have requested that the Lender agree to amend the Loan Agreement
in connection with certain amendments to the Working Capital Facility.


1.           Amendment to the Loan Agreement.  Subject to the terms and
conditions of this Sixth Amendment, Borrowers and Lender agree that the Loan
Agreement shall be amended as follows:
 
a.           The definition of “Working Capital Facility” in Appendix A to the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:
 
“Working Capital Facility – the $270,000,000.00 working capital line of credit
evidenced by that certain Loan and Security Agreement dated August 31, 2001, as
amended from time to time, by and among the UNFI, United Natural Foods West,
Inc., Springfield Development, LLC, United Natural Trading Co., Natural Retail
Group, Inc., AOI and Lender as Agent for itself and the other lenders party
thereto and the lenders party thereto, which $270,000,000.00 working capital
line of credit shall be reduced automatically to $250,000,000.00 on December 14,
2007.”
 

 
 
 
 

       2.           Representations and Warranties.  The Borrowers hereby
represent and warrant as follows:
 
a.           Power, Authority, Etc.  The Borrowers have the power and authority
for the making and performing of this Sixth Amendment to Loan Agreement.  This
Sixth Amendment to Loan Agreement has been duly executed and delivered by or on
behalf of the Borrowers pursuant to authority legally adequate therefor, and
this Sixth Amendment to Loan Agreement is in full force and effect and is a
legal, valid and binding obligation of the Borrowers enforceable in accordance
with its terms subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws and equitable principles affecting the enforcement of
creditors’ rights generally.
 
b.           Incorporation of Representations and Warranties.  The
representations and warranties of the Borrowers contained in the Loan Agreement,
except for any changes resulting only from the passage of time and which do not
otherwise constitute a Default or Event of Default hereunder, are true and
correct on and as of the date hereof as though made on and as of the date hereof
and such representations and warranties are hereto incorporated in this Sixth
Amendment to Loan Agreement as though fully set forth herein.
 
3.           Miscellaneous.
 
a.           Counterparts.  This Sixth Amendment to Loan Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one agreement, and any of the parties hereto may execute this Sixth
Amendment to Loan Agreement by signing any such counterpart.
 
b.           Force and Effect.  The Loan Agreement and each other Loan Document,
as amended by this Sixth Amendment, are hereby ratified, confirmed and approved,
and shall continue in full force or effect.
 
c.           Loan Document.  This Sixth Amendment to Loan Agreement and all
other documents executed in connection herewith are “Loan Documents” as such
term is defined in the Loan Agreement.  This Sixth Amendment shall be governed
by the laws of the State of Connecticut.  This Sixth Amendment to Loan Agreement
and the other documents executed and delivered in connection herewith set forth
the entire agreement of the parties with respect to the subject matter thereof
and supersede any prior agreement and contemporaneous oral agreements of the
parties concerning their subject matter.
 


[remainder of page intentionally left blank]

 
-2- 
 
 

Signature Page to Sixth Amendment to Loan Agreement


IN WITNESS WHEREOF, the parties have executed this Sixth Amendment to Loan
Agreement as of the date first above written.


BORROWERS:
UNITED NATURAL FOODS, INC.
         
By: /s/ Mark E. Shamber
 
       Name: Mark Shamber
       Title: Vice President, CFO and Treasurer
         
ALBERT’S ORGANICS, INC.
         
By: /s/ Mark E. Shamber
 
       Name: Mark Shamber
       Title:   Vice President, Secretary and
                  Treasurer


LENDER:
BANK OF AMERICA, N.A.
         
By: /s/ Edgar Ezerins
 
       Name: Edgar Ezerins 
       Title: Senior Vice President


 
 
 
 
 

RATIFICATION OF GUARANTY AGREEMENT


The undersigned Guarantors acknowledge receipt of the foregoing Sixth Amendment
to Term Loan Agreement (the “Sixth Amendment”) and hereby (a) accept and agree
to the terms and provisions of the Sixth Amendment and (b) ratify, confirm, and
approve all of the terms and conditions of each of the Guaranty Agreements.


IN WITNESS WHEREOF, the parties have executed this Ratification of Guaranty
Agreement on this ___ day of November, 2007.



 
NATURAL RETAIL GROUP, INC.
         
By: /s/ Mark E. Shamber________
 
      Name: Mark Shamber 
      Title: Vice President, Secretary and Treasurer
 
 
UNITED NATURAL FOODS WEST, INC.
         
By: /s/ Mark E. Shamber________
 
      Name: Mark Shamber 
      Title: Vice President, Secretary and Treasurer
 
 
 
UNITED NATURAL TRADING CO.
         
By: /s/ Mark E. Shamber________
 
      Name: Mark Shamber 
      Title: Vice President, Secretary and Treasurer
 
 
 
SPRINGFIELD DEVELOPMENT, LLC
         
By: /s/ Mark E. Shamber________
 
      Name: Mark Shamber 
      Title: Vice President, Secretary and Treasurer
 


 